                                                                                                          thH"I                            h"
         [tf you need additionat space for ANY section, please attach an additional sheet and reference

                                               AsQns@                                                                     L       E    D
        U.S. District Court for the Northern District Of lllinois
                                                               l'lAY 09 20197ft
                                                                                                    -
                          nce F     for Pro se Litisani"
                                        -nh?(:
                                                                                                                                      COURT

lnformation entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRINT legibly.



CaseTiue:     Jr.i., Vg BtIfLE:rR                                   case Number:             l: l-l -cV       - OjOZ
                        2Cl4oot- D tsTietcr                     53
An appearance is hereby filed by the undersigned as a pro se litigant:


Name:                       J._i n
Street Address:


City/State/Zip:


Phone Number:                  2a.59q .1zzz

                                                                                             slqls
                                                                                         ffi

                  REQUEST TO RECEIVE NOTICE THROUGH E.MAIL
lf you check the box below and provide an e-mail address in the space provided, you will receive notice
vii e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
5(b)2(E) ygu are waiving your right to receive a paper copy of documents filed electronically in this case.
You shpdld not provide an e-mail address if you do not check it frequently.

Y       I request to be sent notices from the court via e-mail. I understand that by making this request,                     I

        am waiving the right to receive a paper copy of any electronically filed document in this case. I
        understand that if my e-mail address changes I must promptly notify the Court in writing.


    *dlaws.,f@qrnoi l'"o'-t
E-Mail Address (Please PRINT legibly.)




 Fiev. 06123/2016

                                                                                               reference that section']
          [lf you need additional space for ANY section, please attach an additional sheet and
